DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, discloses the application of electromagnetic fields to water, however the reference does not disclose how the application of the electromagnetic fields occur. Therefore, the scope of the claim is unclear and the claim is therefore indefinite. 
 	Since claim 2 depends on claim 1, it contains essentially the same subject matter and is rejected for at least the same reasons. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by WO 2008/062171 A1 (HADDAD).
With respect to claim 1, Haddad discloses a method for treating water comprising: applying electromagnetic fields to water there by changing amorphology of precipitated mineral scale in the water from hard scale to soft scale (two cells together create an electromagnetic field within the bulk aqueous media flow (water) which initiates nucleation of hard scale minerals in media to precipitate as soft scale; page 2 paragraph beginning  “page  11 paragraph beginning “The unit employed...”).


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hughes U.S. 2016/0016829 A1.
With respect to claims 1 and 2, [0081] the reference discloses using the ionic cyclotron frequency (e.g., including fundamental frequencies and their harmonics) of a given mineral in water, may also aid in the treatment of a liquid that contains unwanted material. A frequency set to the ionic cyclotron frequency of a mineral such as (e.g., calcium, CaCO.sub.3-carbonic salt) may cause the mineral to remain in a dissolved form, and thus prevent the mineral (e.g., calcium) from forming scale in the form of a solid or particulate/precipitant (e.g., calcium carbonate) in a liquid. The modulation frequency applied may be varied to match a particular mineral's ionic cyclotron frequency. The resulting variably modulated signal from the generator may be applied to the probe 160b as well as other probes described herein via means 1630 a, b, for example, to produce an electromagnetic field that is similarly modulated to target a particular mineral by applying a field component (i.e., modulated frequency) that corresponds to the particular mineral's ionic cyclotron frequency.
[0224] The resulting Lorentz type force, when applied to an ion passing through probe 5600, is believed to prevent the ion from becoming attracted to a surface of a pipe or heat transfer surface as well as prevent the ion from being attracted to another ion and, therefore, prevents ions from forming an aggregated mass of ions. The ions remain dissolved or soluble in a liquid. If the ions are CaCO.sub.3 ions (scale), such dissolved ions are less likely to form an aggregated mass and less likely to attach to the surface of pipes or heat exchangers in a water system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Haddad in view of US 2015/0344335 A1 to Reverse lonizer, Inc. (hereinafter ‘Reverse lonizer’). 
With respect to claim 2, Haddad discloses the method as in claim 1.
 Haddad fails to disclose the method comprising: reducing a precipitation of super saturated salts within the water by applying the electromagnetic fields at an ionic cyclotron frequency associated with scaling ions with in the water, thereby keeping the scaling ions in a cycloid movement and weakening their ability to precipitate from a hard needle-like crystalline form of mineral scale to a softer form. 
However, Reverse lonizer discloses comprising: reducing a precipitation of super saturated salts within the water by applying the electromagnetic fields at an ionic cyclotron frequency associated  with scaling ions within the water, thereby keeping the scaling ions in a cycloid movement and weakening their ability to precipitate from a hard needle-like crystalline form of mineral scale to a softer form (using electromagnetic fields and generating the ionic cyclotron frequency of calcium in water causes it to remain in a dissolved form and prevent it from forming scale and the ions move in a cycloid motion; paragraphs [0081], [0101}, [0217]).    
It would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention to modify the Haddad invention to provide that the electromagnetic system for the added benefit of using ion cyclotron frequencies to reduce precipitation, as taught by Reverse lonizer, since both Reverse lonizer and Haddad disclose electromagnetic water treatment devices that are designed to reduce scale precipitations and the combination of the two would provide a device that both inhibits precipitation and encourages whatever precipitates that form to form as an easily removable soft scale which would both save costs and increase efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774